Citation Nr: 1434846	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-00 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUE

Entitlement to payment of or the reimbursement for the cost of unauthorized medical expenses incurred at the Banner Gateway Medical Center on March 13, 2012 and March 14, 2012.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The appellant had unverified active military service from June 1971 to June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a determination of the Department of Veterans Affairs Medical Center (VAMC) in Tucson, Arizona.  

In March 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the VA Regional Office (RO) in Phoenix, Arizona.  At the hearing, the appellant submitted copies of private medical records dated in January 2011 and July 2011, as well as notice letters from VA with regard to payment for authorized non-VA health care services.  The appellant also submitted a copy of the apparent cover letter, dated in November 2012, for his Veterans Health Benefit Handbook.  The VAMC Tucson has not considered this evidence and the appellant has not waived initial review by the agency of original jurisdiction (AOJ).  Nonetheless, in light of the favorable decision discussed below, the evidence is accepted for inclusion into the record on appeal.   


FINDINGS OF FACT

1.  The appellant is uninsured and does not have a service-connected disability.  

2.  The appellant received private emergency care on March 13, 2012 and March 14, 2012 at the Banner Gateway Medical Center.  

3.  The appellant lives approximately one hour east of the VA Medical Center (VAMC) in Phoenix, Arizona.  

4.  The Phoenix VAMC possesses an emergency room which is open 24 hours a day/7 days a week.  

5.  The appellant experienced an emergency medical condition manifested by severe right upper quadrant pain and he reasonably expected that a delay in seeking immediate medical attention would be hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for payment by VA of unauthorized medical expenses provided to the appellant on March 13, 2012 and March 14, 2012 have been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was treated in the emergency department at Banner Gateway Medical Center (MC), a private facility located in Mesa, Arizona, on March 13, 2012 and March 14, 2012.  He seeks payment of the charges for his care at that time.  

Associated with the record on appeal is the emergency room report from Banner Gateway MC.  The records note that the appellant had presented to the emergency room with abdominal pain.  The onset of the pain had been gradual and had been off and on for two weeks.  The pain was in the right upper quadrant radiating to the appellant's back and was noted as moderate in quality.  It was also reported that the pain was exacerbated by eating.  The emergency room records also identified that the appellant had been seen at the "VA clinic" the day before and that on the way home he had eaten a "bean burrito."  Pain occurred following the meal.  The emergency room records also note a history of gallstones.  An ultrasound and computed tomography (CT) scan of the appellant's abdomen were negative.  On examination the appellant's abdomen was reported as soft, nondistended, and with mild right upper quadrant tenderness.  There was no guarding.  The appellant was provided Morphine during his emergency room visit.  The medical impression was, "No explanation for the patient's right upper quadrant pain."  At discharge, the appellant was noted as stable and improved.  

Also associated with the record on appeal is a medical bill from Banner Gateway MC for the appellant's treatment.  The total amount of the appellant's medical bill is $10,552 which includes the cost for an abdominal ultrasound ($986), a computed tomography (CT) scan of the abdomen ($6,165), as well as the cost of the emergency room visit ($1,584).  

The appellant has testified that he had been suffering from abdominal pain on and off during the day of March 13, 2012 but did not seek medical treatment at that time because he had experienced similar pain in the past and that such pain usually disappeared.  However, the pain on March 13, 2012 continued and later intensified causing the appellant to double over.  Later that evening the appellant became concerned about the intensity of pain he was experiencing and sought medical treatment.  The appellant also reported that the VA community based outpatient clinic (CBOC) in Casa Grande, Arizona was about a one hour drive from his home and that Banner Gateway Medical Center was about five miles from where he lived.  Furthermore, the appellant testified that he called the Casa Grande CBOC the day following his emergency room treatment and notified the medical facility what had occurred.  

Under 38 U.S.C.A. § 1728, Congress has authorized reimbursement or payment for unauthorized emergency medical treatment for veterans who have been granted service connection for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program.  In the present case, the appellant does not contend that he has been granted service connection for any disability, nor is it necessarily shown by the evidence.  Additionally, the appellant is not shown to be a participant in a vocational rehabilitation program.  As such, payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted, and no further discussion of this provision is required.  

Otherwise, the Board notes that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  To be eligible, the claimant must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (2013).

(Parenthetically, 38 U.S.C.A. § 1725 was amended in February 2010.  Of note, Congress inserted into the statute additional provisions defining VA's role when a third party is partially liable for a veteran's medical expenses.  Congress instructed that in any case in which a third party is financially responsible for part for the veteran's emergency treatment expenses, the Secretary shall be the secondary payer.  See 38 U.S.C.A. § 1725(c)(4)(B).  The amendment to 38 U.S.C.A. § 1725 is not necessarily applicable in the appellant's claim as he is noted as being uninsured.) 

The VAMC Tucson has found or otherwise accepted that the appellant was at the time of his emergency treatment enrolled in the VA health-care system, received VA medical services within the preceding 24 months, that his illness was not caused by an accident or work-related injury, and that he was personally liable for the cost of his emergency treatment due to being uninsured.  Also, the VAMC Tucson appears to have accepted the Veteran's claim as having been timely filed.  Otherwise, in a September 2012 letter the VAMC Tucson notified the appellant of the denial of his claim and noted the following: 

A review of your claim was made and it was determined that a VA or other Federal facility was feasibly available and that the illness was not so emergent that it would have been hazardous to your health.  

Under the provisions of 38 U.S.C.A. § 1725, the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, and when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); see also 38 C.F.R. § 17.1002.  The claimant's state of mind at the time he or she sought private treatment and what his or her actions would be in light of what a prudent layperson would do under the same circumstances is the determinative factor.  

Both medical and lay evidence may be considered in a prudent-layperson evaluation; however, neither 38 U.S.C.A. § 1725 or 38 C.F.R. § 17.1002 require a medical finding of an emergency.  See Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  

There is no evidence that VA gave the appellant prior authorization for his non-VA medical care at Banner Gateway MC.  38 C.F.R. § 17.54 (2013).  Through the appellant's testimony, which the Board finds credible, the evidence supports that the appellant was in extreme pain during the evening hours on March 13, 2012 and in response he sought care at Banner Gateway MC.  The appellant's Banner Gateway MC emergency room records document that he was provided morphine during his emergency room visit for his pain.  The Board concludes that the appellant could reasonably be expected to believe that a delay in seeking immediate medical attention in light of the severity of his pain, which he testified had intensified and caused him to double over, would be hazardous to his life or health and that a prudent layperson would feel the same under similar circumstances.  While the appellant's pain abated while under care in the emergency room and no specific cause for the pain was found, as noted above, neither 38 U.S.C.A. § 1725 or 38 C.F.R. § 17.1002 require a medical finding of an emergency.  Swinney, supra.  

In reaching the above conclusion, the Board has taken into account that the appellant's pain reportedly had been present days prior to his seeking emergency medical care on March 13, 2013, and that it had waxed and waned.  Accepting this fact, the evidence supports that the increase in the intensity of the right upper quadrant pain is what precipitated the appellant's action in seeking emergency treatment.  As no cause was found for the pain at the time of the emergency room visit, it cannot be said that seeking treatment prior to March 13, 2012 would necessarily have prevented the onset of the intense pain or impacted the appellant's actions in seeking emergency care on March 13, 2012.  

Notwithstanding the Board's finding above, for the appellant to ultimately prevail on his claim the evidence must additionally show that VA or other Federal facilities were not feasibly available to the appellant at the time of treatment and an attempt to use them beforehand would not be reasonable.  

The Board notes that the appellant lives in Mesa, Arizona.  According to the city's official website (www.mesaaz.gov), Mesa is located in Maricopa County and is 15 miles east of Phoenix.  The Phoenix RO would appear to be in close proximity to the Phoenix VAMC.  The appellant testified that it took approximately one hour to drive from his home in Mesa to the Phoenix RO for his Board hearing.  Otherwise, the Casa Grande CBOC, as reported by the appellant, is anywhere from 45 minutes to an hour's drive from Mesa.  Internet websites give the approximate driving distance between Mesa and Casa Grande, Arizona as 50 miles.  

The Casa Grande CBOC appears to have been closed at the time the appellant sought emergency medical care for his right upper quadrant pain.  The Board notes that March 13, 2012 fell on a Tuesday and currently posted hours note the VA clinic is open until 4:30 pm on weekdays.  Otherwise, the Phoenix VAMC's inpatient handbook, which can be found at its website under "Patient Information-Appointments", notes on page 11 under "Emergency Care Services" the following:

If you have an emergency outside of the Medical Center, call 911.  This is not an authorization for VA to pay for these services.  At the Medical Center, medical personnel are available in our Emergency Department (ED) 24 hours a day, 7 days a week for urgent or emergency medical needs.  You will be seen according to the severity of your illness or injury.  

Neither the appellant's testimony nor the evidence of record reflects that the appellant ever called the Phoenix VAMC or attempted to use its emergency services.  

At his hearing with the undersigned, the appellant testified that he enrolled in the VA healthcare system in 2010 and that he had also maintained separate health insurance coverage until sometime in 2011, at which time the insurance coverage had been lost.  He also testified the following:

I had, you know, been at the [Casa Grande] clinic before and had asked them what, you know, what do you do if it's on a weekend or the clinic is closed if you have an emergency or whatever, which they all would say, well, you call 911 or you go to the nearest emergency [room] is what they said.  So that is what I had known and what I had thought.   

The appellant also testified that following the March 2012 emergency room treatment at Banner Gateway MC, he had received in November 2012 a Veterans Health Benefits Handbook in the mail.  The handbook provided him information pertaining to his treatment through the VA which he had not been previously aware.  The appellant further testified that he had previously sought emergency care through private hospitals in January 2011 and July 2011 and that VA had assisted in paying his medical expenses at those times.  He did not understand why they were refusing now to provide financial assistance.  

Otherwise, at the above Board hearing, the appellant submitted private treatment records that showed that he had sought emergency care in January 2011 at Mountain Vista Medical Center and in July 2011 at Banner Baywood Medical Center.  Both hospitals were located in Mesa where he lived.  At Mountain Vista Medical Center the appellant had sought treatment at 7:50 pm for symptoms of dizziness, vertigo, malaise, and general weakness.  Various medical tests and a head/brain CT scan were undertaken.  In a July 2011 notice letter, the Tucson VAMC informed the appellant that it had paid $654.80 for "authorized non-VA health care services."  At Banner Baywood Medical Center the appellant sought treatment at 10:19 am for symptoms of chest pain, chest heaviness, and shortness of breath.  Various medical tests and a chest X-ray were undertaken.  In a March 3, 2012 notice letter, the Tucson VAMC informed the appellant that it had paid $965.78 for "authorized non-VA health care services."  (A Banner Baywood Medical Center billing statement notes that "Tricare or Champus" paid $2,183.92 of the appellant's total medical expenses.)  

It is not entirely clear to the Board the basis for the Tucson VAMC's payment of "authorized non-VA health care services" in January 2011 and July 2011.  The notice letters to the appellant do not provide any explanation.  It is possible that the appellant's medical conditions at those times was found emergent and that a prudent layperson would have taken the same action.  Furthermore, there appears to be an implicit acceptance that during those periods VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not be reasonable.  This finding may have had something to do with the appellant's symptomatology at those times as compared to a complaint of right upper quadrant pain in March 2012.  It appears that the appellant sought emergency care at Banner Gateway MC on March 13, 2012 based on the VA's prior approval of his claims when he sought non-VA emergency medical care.  

The Board has taken into account the appellant's testimony along with the emergency room examination findings from Banner Gateway MC.  The clinical findings do not overwhelmingly support the level of pain intensity described by the appellant that caused him to seek emergency treatment.  Still, the Board finds persuasive that the appellant described his pain as being a 9 out of 10 and he was provided morphine for his pain during his emergency room treatment.  As such, the evidence does support the appellant's thinking that a delay in seeking immediate medical attention would be hazardous to his life or health.  As such, the Board finds the appellant's use of the Phoenix VAMC for treatment was not necessarily reasonable in light of his perceived worsening condition and pain.  

Therefore, in light of the appellant's credible testimony (which the Tucson VAMC did not have before it) and the unique facts of this case, as well as finding all reasonable doubt in the appellant's favor, the Board concludes that the appellant's medical condition was emergent based on his state of mind at that time his pain worsened in severity and that his use of the Phoenix VAMC, given his perceived worsening condition with pain, would not be reasonable.  

In summary, granting the appellant all reasonable doubt, the relevant criteria at 38 C.F.R. § 17.1002 pertaining to the appellant's claim are found to have been met; therefore, the Board finds that reimbursement or payment of unauthorized medical expenses incurred at the Banner Gateway MC on March 13, 2012 and March 14, 2012 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).

The Board wishes to emphasize that its favorable decision in this appeal is based on the unique facts relative to the appellant's claim.  The appellant is encouraged to thoroughly familiarize himself with the rules and procedures governing his VA medical healthcare benefits, to include those involving emergency medical care.  


ORDER

Entitlement to payment of or the reimbursement for the cost of unauthorized medical expenses incurred at the Banner Gateway Medical Center on March 13, 2012 and March 14, 2012 is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


